Citation Nr: 1504557	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from March 1950 to January 1951.  He died in October 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to due process, an appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, the appellant completed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in favor of the California Department of Veterans Affairs.  She has not revoked this representation.  As the appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  Here, the California Department of Veterans Affairs reports that it was unable to do so because the service treatment records were not part of the record.  Because they are in a temporary file and not accessible via either Virtual VA or VBMS, the Board finds that this appeal must be remanded to give her representative an opportunity to offer written argument on the appellant's behalf, and this argument must be considered by the RO.  Accordingly, this case must be remanded

As to the merits of the appeal, no respiratory disability was noted at service entry.  Service treatment records dated in October 1950 state that the Veteran had had asthma since childhood but that beginning in September 1950, i.e., approximately six months after service, since arriving in Philadelphia, the Veteran had seven asthma attacks in an eight-week span, which required two hospitalizations, the first of which extended from September 25 to October 9, 1950.  The Veteran was subsequently found unfit for military duty and discharged due to the condition, which was diagnosed as "asthma, perennial."   

In October 2010 the Veteran died of cardiorespiratory arrest, secondary to acute myocardial infarction, secondary to coronary artery disease; along with congestive heart failure and respiratory failure.  See Veteran's Death Certificate.  At the time of his death he was not service-connected; however, it is the appellant's lay contention that the Veteran's respiratory condition at the time of his death was service related.  In accordance with Wood v. Peake an opinion should be obtained.  On remand the Veteran's service treatment records must be uploaded into the Veteran's virtual file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate, either physically or electronically, the Veteran's service treatment records with the file.

Any other pertinent records identified by the appellant during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the appellant.

2.  After completion of the above, refer the matter for a medical opinion.  The examiner is specifically requested to opine as to the following:

a. The examiner should state the likelihood that any respiratory disability, to include asthma, existed prior to service. 

b. If the examiner concludes that a respiratory disability, to specifically include asthma, existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

c. If the examiner diagnoses the Veteran as having respiratory disability, to include asthma, which did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

d. The examiner must opine as to whether a respiratory disability, to include asthma, caused or contributed substantially or materially to cause or hasten the Veteran's death.

3.  Then readjudicate the claim.  If the benefit remains denied prepare a supplemental statement of the case and afford the appellant's representative (the California Department of Veterans Affairs) time to review the entire record and append a VA Form 646 to the record.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

